C-13-15(ECF)                     Case 14-10652           Doc 37       Filed 01/15/19        Page 1 of 2
(Rev. 3/04)
                                      UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                            )
                                                                  )                         MOTION
HARRIS, JOSEPH REID                                   xxx-xx-6090 )                        CHAPTER 13
62 CLUBHOUSE DRIVE                                                )
NEW LONDON, NC 28127                                              )                  No:     14-10652        C-13G
                                                                  )
                                                                  )
                                                      Debtor      )


The undersigned Standing Trustee respectfully moves the Court for a hearing on the following:

        This plan was confirmed September 12, 2014. The Trustee is informed and believes that the Debtor received an
inheritance post-petition. The Debtor has failed to amend schedules to document the inheritance and has failed to modify
the plan to pay allowed claims based on the value of the inheritance. The Trustee recommends that a hearing be held to
determine whether the Debtor should be dismissed from Chapter 13 due to failure to amend the schedules to report the
inheritance and to modify the plan to deal with liquidation value of the estate caused by the inheritance.




Date: January 14, 2019                                                                     s/Anita Jo Kinlaw Troxler
AJKT:lac                                                                                   Standing Trustee
---------------------------------------------------------------------------------------------------------------------------------------------
                          NOTICE TO INTERESTED PARTIES OF HEARING ON MOTION

You are notified that the foregoing matter will be heard before this Court at 2:00 p.m., February 19, 2019, in the
Courtroom #2, Second Floor, 101 South Edgeworth Street, Greensboro, NC 27401; at which time you may appear
and offer your evidence. If you fail to appear, the motion may be taken as true and an Order entered accordingly.



Date: January 15, 2019                                                                     OFFICE OF THE CLERK
                                                                                           U.S. Bankruptcy Court
                   Case 14-10652   Doc 37   Filed 01/15/19   Page 2 of 2




                               PARTIES TO BE SERVED
                                    PAGE 1 OF 1
                                  14-10652 C-13G


ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

JOSEPH REID HARRIS
62 CLUBHOUSE DRIVE
NEW LONDON, NC 28127

BRETT SMITH YAUGER ESQ
P O BOX 637
CARTHAGE, NC 28327
